DETAILED CORRESPONDENCE
This Office action is in response to the application filed 3/04/2019, with claims 1-9 pending.	

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 7/18/2014 and 8/26/2014 complies with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
The term “plurality of specific portions” in claims 1-9 is a term of degree which renders the claim indefinite.  The term “plurality of specific portions” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  In other words, it is unclear on how to quantify the term “plurality of specific portions” as claimed. 
If Applicant disagrees, please indicate were in the specification this concept is described. Therefore, for the purpose of compact prosecution the claims are rejected below as best understood by the Examiner in view of the above 35 USC § 112.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-9 are rejected under 35 USC 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
On January 7, 2019, the USPTO released new examination guidelines for determining whether a claim is directed to non-statutory subject matter. According to the guidelines, a claim is directed to non-statutory subject matter if: (a) it does not fall within
one of the four statutory categories of invention or (b) or meets a three-prong test for determining that: (1) the claim recites a judicial exception, e.g. an abstract idea, 

Independent claims 1 is directed toward an apparatus. Therefore, it can be seen that it falls within one of the four statutory categories of invention. However, the claims clearly do not meet the three-prong test for patentability.
With regard to the first prong, does the claim recite a judicial exception, the guidelines provide three groupings of subject matter that are considered abstract ideas:
(a)    Mathematical concepts - mathematical relationships, mathematical formulas or equations, mathematical calculations;
(b)    Certain methods of organizing human activity - fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions); and
(c)    Mental processes - concepts performed in the human mind (including an observation, evaluation, judgment, opinion).
Applicant’s claims 1 is directed towards the abstract generating an evaluation score and setting weighting coefficients. 
With regard to the second prong, whether the abstract idea is integrated into a practical application, the guidelines provide the following exemplary considerations that are indicative that an additional element (or combination of elements) may have integrated the judicial exception into a practical application:

•    an additional element that applies or uses a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition;
•    an additional element implements a judicial exception with, or uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim;
•    an additional element effects a transformation or reduction of a particular article to a different state or thing; and
•    an additional element applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.
It is clear that Applicant’s claims do not comprise any of the above additional elements that, individually or in combination, have integrated the judicial exception into a practical application. There is no improvement in the functioning of a computer. Nor are the limitations implemented in particular machine or manufacture. Although the claims 1 recites “controller”; however, there is no transformation or reduction of a particular article to a different state or thing. There are no additional elements that apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment.
While the guidelines further state that the exemplary considerations are not an exhaustive list and that there may be other examples of integrating the exception into a 
•    an additional element merely recites the words “outputting” (or an equivalent) with the judicial exception, or merely includes instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea;
•    an additional element adds insignificant extra-solution activity to the judicial exception; and
•    an additional element does no more than generally link the use of a judicial exception to a particular technological environment or field of use.
Since the abstract idea in Applicant’s claims 1 is implemented on a controller, i.e. merely use the controller as a tool to perform the method, and there are no further limitations or structural elements, that go beyond the controller, it can clearly be seen that the abstract idea generating an evaluation score and setting weighting coefficients, which is a mathematical concepts. Thus, there is no integration of the abstract idea into a practical application.
With regard to the third prong, whether the claims recite additional elements that provide significantly more than the recited judicial exception, the guidelines specify that the pre-guideline procedure is still in effect. Specifically, that examiners should continue to consider whether an additional element or combination of elements:
•    adds a specific limitation or combination of limitations that are not well-understood, routine, conventional activity in the field, which is indicative that an inventive concept may be present; or

Applicant’s claims do not recite additional elements that provide significantly more than the recited judicial exception. Examiner takes official notice that the use of one or more computers to implement to implement a mathematical concepts, such as the claimed generating an evaluation score and setting weighting coefficients, is a well-understood, routine and conventional activity.
Thus, since claim 1 is : (a) directed toward an abstract idea, (b) not integrated into a practical application and (c) do not comprise significantly more than the recited abstract idea, they are directed toward non-statutory subject matter.
Claims 2-9 do not comprise any further limitations which cause the abstract idea to be integrated into a practical application or recite significantly more than the abstract idea. Therefore, claims 2-9 are also rejected under 35 USC 101.

Examiner’s Notes
Regarding claims 1-9, the features of an apparatus (e.g. device) may be recited either structurally or functionally. In re Schreiber, 128 F.3d 1473, 1478, 44 USPQ2d 1429, 1432 (Fed. Cir. 1997). In addition, an “[Apparatus claims cover what a device is, not what a device does." Hewlett-Packard Co.v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art structural limitations of the claim. Therefore, the functional elements of Applicant’s claims has been considered; however, it does not patentable distinguish the claims from the prior art. “While features of an apparatus may be recited structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.”

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-9 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yasui et al., US2020/0116495, hereinafter, “Yasui”.

Claim 1. A route generation apparatus comprising a controller ([0072]), the controller being programmed to: 
generate, on the basis of an evaluation score, a moving route of a movable object that reaches a second position from a first position so as to avoid an interference between the movable object and at least one obstacle that is likely to interfere with each of a plurality of specific portions of the movable object during a period when the movable objects moves from the first position to the second position, the evaluation score being obtained by executing a weighting process on a distance between the obstacle and each of the plurality of specific portions on the basis of a plurality of weighting coefficients that correspond to the plurality of specific portions, respectively route (Taken together the following citations reads on this limitation: [0124]—“The autonomous driving control device 350 evaluates, for example, attributes of the environment around a vehicle on the basis of detection data 315 detected by the external sensing unit 310, and performs traveling assistance of avoidance control based on autonomous driving on the basis of an evaluation result or traveling assistance of a vehicle for avoiding a collision or an accident based on advanced driver-assistance systems (ADAS) or the like. The detection data 315 includes at least a portion of or the entirety of the content of the detection data 115 (see FIG. 4).”, [0125]-[0127], [0131]—“A plurality of parameters are acquired on the basis of, for example, the detection data 315. The detection data includes data recognized within a predetermined distance around a vehicle, data detected in the vehicle, and the like.”).; and 
set at least one of the plurality of weighting coefficients on the basis of a moving condition of the movable object during a period when the movable objects moves on the moving route (Taken together the following citations reads on this limitation: [0100]—“The landscape evaluation unit 230 extracts a distance of a predetermined value or .

Claim 2. The route generation apparatus according to claim 1, wherein the controller ([0072]) is programmed to set at least one of the plurality of weighting coefficients so as to prioritize avoiding an interference between the obstacle and a second specific portion of the plurality of specific portions over avoiding an interference between the obstacle and a first specific portion of the plurality of specific portions, the possibility that the obstacle interferes with the second specific portion being higher than the possibility that the obstacle interferes with the first specific portion due to the moving condition ([0131]—“A plurality of parameters are acquired on the basis of, for example, the detection data 315. The detection data includes data recognized within a predetermined distance around a vehicle, data detected in the vehicle, and the like.”, [0124], [0134]—“The evaluation function 354 is set by, for example, the execution of deep learning using learning data.”, [0148]-[0149], FIG. 14, FIG. 17. The references and rationale of claim 1 are incorporated.).

Claim 3. The route generation apparatus according to claim 1, wherein the plurality of specific portions include at least a front edge portion including a front edge part of the movable object and a rear edge portion including a rear edge part of the movable object ([0059], FIG. 3), 
the controller ([0072])  is programmed to set at least one of a first weighting coefficient corresponding to the front edge portion of the plurality of weighting coefficients and a second weighting coefficient corresponding to the rear edge portion of the plurality of weighting coefficients so as to prioritize avoiding an interference between the obstacle and the front edge portion over avoiding an interference between the obstacle and the rear edge portion, when the movable object is in a moving condition in which the movable object moves frontward ([0059]—“ Here, (a) shows a detection region of a sensor that detects the front, (b) shows a detection region of a sensor that detects the right side, ( c) shows a detection region of a sensor that detects the rear, and ( d) shows a detection region of a sensor that detects the left side. Forward, rearward, rightward, and leftward directions of the vehicle 100 can be sensed by each sensor of the camera 111, the radar device 112, and the viewfinder 113 which are mounted in the vehicle 100.”, [0124], [0134]—“The evaluation function 354 is set by, for example, the execution of deep learning using learning data.”, “weight coefficient”—see at least paragraphs [0101]-[0105]), 
the controller ([0072]) is programmed to set at least one of the first weighting coefficient and the second weighting coefficient so as to prioritize avoiding the interference between the obstacle and the rear edge portion over avoiding the interference between the obstacle and the front edge portion, when the movable object is in a moving condition in which the movable object moves backward ([0085]—“value Xn, a statistical value such as an average of indices according to direction or a .

Claim 4. The route generation apparatus according to claim 1, wherein the plurality of specific portions include at least a right rear edge portion including a right rear edge part of the movable object and a left rear edge portion including a left rear edge part of the movable object ([0059]. FIG. 3), 
the controller ([0072]) is programmed to set at least one of a third weighting coefficient corresponding to the right rear edge portion of the plurality of weighting coefficients and a fourth weighting coefficient corresponding to the left rear edge portion of the plurality of weighting coefficients so as to prioritize avoiding an interference between the obstacle and the right rear edge portion over avoiding an interference between the obstacle and the left rear edge portion, when the movable object is in a moving condition in which the movable object moves frontward while turning in a clockwise direction (“weight coefficient”—see at least paragraphs [0101]-[0105]), 
the controller ([0072]) is programmed to set at least one of the third weighting coefficient and the fourth weighting coefficient so as to prioritize avoiding the interference between the obstacle and the left rear edge portion over avoiding the interference between the obstacle and the right rear edge portion, when the movable object is in a moving condition in which the movable object moves frontward while turning in a counterclockwise direction ([0134]—“The evaluation function 354 is set by, .

Claim 5. The route generation apparatus according to claim 1, wherein the
plurality of specific portions include at least a right front edge portion including a right front edge part of the movable object and a left front edge portion including a left front edge part of the movable object (FIG. 3, [0059]), 
the controller is programmed to set at least one of a fifth weighting coefficient corresponding to the right front edge portion of the plurality of weighting coefficients and a sixth weighting coefficient corresponding to the left front edge portion of the plurality of weighting coefficients so as to prioritize avoiding an interference between the obstacle and the right front edge portion over avoiding an interference between the obstacle and the left front edge portion, when the movable object is in a moving condition in which the movable object moves backward while turning in a clockwise direction (“weight coefficient”—see at least paragraphs [0101]-[0105]), 
the controller ([0072]) is programmed to set at least one of the fifth weighting coefficient and the sixth weighting coefficient so as to prioritize avoiding the interference between the obstacle and the left front edge portion over avoiding the interference between the obstacle and the right front edge portion, when the movable object is in a moving condition in which the movable object moves backward while turning in a counterclockwise direction ([0124], FIG. 14, FIG. 17. The references and rationale of claim 1 are incorporated.).

Claim 6. The route generation apparatus according to claim 1, wherein the evaluation score is a score based on a parameter that is obtained by multiplying a distance between the obstacle and each of the plurality of specific portions with respective one of the plurality of weighting coefficients and then adding the multiplied distances ([0146]—“At this time, the autonomous driving control device 350 calculates the probability of collision between the host vehicle and the nearby object by multiplying each binding of the multilayer neural network of the evaluation function 354 by a weight coefficient stored in a storage unit in advance.”, FIG. 14, FIG. 17. The references and rationale of claim 1 are incorporated.).

Claim 7. The route generation apparatus according to claim 6, wherein the plurality of specific portions include at least a front edge portion including a front edge part of the movable object and a rear edge portion including a rear edge part of the movable object (FIG. 3, [0059]), 
the controller ([0072]) is programmed to set at least one of a first weighting coefficient corresponding to the front edge portion of the plurality of weighting coefficients and a second weighting coefficient corresponding to the rear edge portion of the plurality of weighting coefficients so that the first weighting coefficient is larger than the second weighting coefficient, when the movable object is in a moving condition in which the movable object moves frontward (“weight coefficient”—see at least paragraphs [0101]-[0105]), 
the controller ([0072]) is programmed to set at least one of the first weighting coefficient and the second weighting coefficient so that the first weighting coefficient is smaller than the second weighting coefficient, when the movable object is in a moving condition in which the movable object moves backward (FIG. 8, [0095], [0097]. The references and rationale of claim 1 are incorporated.).

Claim 8. The route generation apparatus according to claim 6, wherein the plurality of specific portions include at least a right rear edge portion including a right rear edge part of the movable object and a left rear edge portion including a left rear edge part of the movable object (FIG. 3, [0059]), 
the controller ([0072] is programmed to set at least one of a third weighting coefficient corresponding to the right rear edge portion of the plurality of weighting coefficients and a fourth weighting coefficient corresponding to the left rear edge portion of the plurality of weighting coefficients so that the third weighting coefficient is larger than the fourth weighting coefficient, when the movable object is in a moving condition in which the movable object moves frontward while turning in a clockwise direction (“weight coefficient”—see at least paragraphs [0101]-[0105]), 
the controller ([0072]) is programmed to set at least one of the third weighting coefficient and the fourth weighting coefficient so that the third weighting coefficient is smaller than the fourth weighting coefficient, when the movable object is in a moving condition in which the movable object moves frontward while turning in a counterclockwise direction (FIG. 8, [0095], [0097]. The references and rationale of claim 1 are incorporated.).

Claim 9. The route generation apparatus according to claim 6, wherein the plurality of specific portions include at least a right front edge portion including a right front edge part of the movable object and a left front edge portion including a left front edge part of the movable object (FIG. 3, [0059]), 
the controller  ([0072]) is programmed to set at least one of a fifth weighting coefficient corresponding to the right front edge portion of the plurality of weighting coefficients and a sixth weighting coefficient corresponding to the left front edge portion of the plurality of weighting coefficients so that the fifth weighting coefficient is larger than the sixth weighting coefficient, when the movable object is in a moving condition in which the movable object moves backward while turning in a clockwise direction (“weight coefficient”—see at least paragraphs [0101]-[0105]), 
the controller ([0072]) is programmed to set at least one of the fifth weighting coefficient and the sixth weighting coefficient so that the fifth weighting coefficient is smaller than the sixth weighting coefficient, when the movable object is in a moving condition in which the movable object moves backward while turning in a counterclockwise direction (FIG. 8, [0095], [0097]. The references and rationale of claim 1 are incorporated.).
Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Black can be reached on 571-272-6956.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ANA D THOMAS/Examiner, Art Unit 3661